— In a matrimonial action in which a judgment of divorce was entered in favor of the defendant husband upon the default of the plaintiff wife, the defendant appeals from an order of the Supreme Court, Westchester County, dated September 30, 1980, as resettled by an order dated January 14, 1981, which granted plaintiff’s motion to vacate the default judgment. Order as resettled affirmed, with $50 costs and disbursements. Plaintiff’s counsel was engaged in a criminal trial by order of the Administrative Judge of Bronx County on the date the inquest was held in the instant action. As such, the default was excusable and, as the plaintiff has set forth a meritorious defense to the counterclaim interposed, vacatur of the judgment of divorce in favor of the defendant and opening up of the default by Special Term was not an abuse of discretion (see Marshall v Marshall, 65 AD2d 551). This case should be tried expeditiously. Mollen, P.J., Hopkins, Weinstein and Thompson, JJ., concur.